Hon. John H. Winters
Executive Dfreotor
Department of Public Welfare
Austin, Texas                Opinion No, S-21
                            Re: Legality of defraying the
                                 travel expenses of new em-
                                 ployees while they are at-
                                'tending an inservice orien-
                                 tation and indoctrination
Dear Sir:                        training course.
          You have requested the opinion of this office con-
cerningtravel expense reimbursement of ne?,,employeeswhile
they receive indoctrination and orientatioh on departmental
policies, rules and regulations, and supervised training in
actual welfare case investigations. You indicate that the
new employee has a designated "station" immediately upon his
appointment where he will perform his regular assigned duties)
but that he receives training at one of several orientation
centers, selected by the department, the location of which
may or may not coincide with his permanent station, You fur-
ther emphasize that under supervision the new employee car-
ries out assignments of the same character as if he were work-
ing from his own station,
          The assignment of dutfes of employees is a decision
whioh rests with the agency in its sound administrative dis-
cretion within the statutory limitations which may etist. Re-
sponsibility for the administration of the StateBs welfare
program lfes,in the State Department of Public Welfare, In
the discharge of this responsibility the Department has fnoor-
porated in its overall plan of operation an in-service training
program whereby a portion of the normal business of investiga-
tion of welfare cases is accomplished and, incidental thereto,
new employees can receive supervised experfeaae in the actual
practices of their employment. The Federal Security Agency
participates in the maintenance cost and has approved the op-
eration of these training and orientation units,
          Since the State Department of Public Welfare has de-
termined that it is reasonable that new employees discharge an
**on-the-job"apprentfoeship whereby they may become acquainted
with applicable laws, departmental rules; regulations, practic-
Han, John H. Winters, page 2   (S-21)


es, and policies under which they function, it is sufficient..
for our present inquiry if the employee is engaged in his as-
 signed duties, if his assignment is State business, and if his
assigned duties require his presence other than at his regular-
-1y designated station,
          We are not unmindful of Section 2# (12)b,Art, III of
the current general appropriation bill Ch. 499, Acts,52nd, Leg.
1951,R.S,, which prohibits the Comptroller from issuing war-
rants to reimburse living expenses inourred.withfn the city or
town where an officer or employee is stationed, We expressly
adhere to prior opinions of this office which hold the station
of a man is where he carries out his regular assigned duties
and thet no.travel expense oan be paid a new man who is enroute
initially to begin his first ~dutfes,
          In Attorney GeneralOs Opinion No, O-3008 addressed to
the Comptroller of Public Acdbunts on January 13, 1941, it was
stated:
          "The question of QstatiOningP employees is one
     which must address itself primarily to the discretion
     of the department heads. Of course, the provisions
     of the appropriation Bill above quoted may not be e-
     vaded by terming what is in truth an actual change
     of headquarters a Ptemporary assignment? but it can
     not be said that circumsta,ncesmay not exist which
     would justify a temporary assignment rather that?a
     change of station, though it had been decided by the
     department head that at a later date a permanent
     change of station would be effeetedQt'
          See also Attorney GeneralDs Opinion No, v-461 to
the Comptroller of Public Accounts on December23, 1947, for
a distinction between "temporary station" and "headquarters"
of a state officer or employee as these terms are used in
the appropriation bill riders,               .,
          Because State business is carried out at the orierta-
tfon centers on the same basis as if the employee were working'
in his own headquarters, it is our opinion that the Department
of Public Welfare is authorized to pay travel expenses while
the employee is executing this temporary assignment at an orf-
entation cen%er away from his regular station,
Hon. John H. Winters, page 3   (S-21)


                       S-Y
          Travel expenses of employees of the
     Department of Public Welfare while working.in
     orientation training units on-temporary as-
     signments may be reimbursed under the provis-
     ions of the general appropriation bill.
                                    Yours very truly,
APPROVED:                           JOHN EiENSKEPPERD
                                     Attorney General
David B. Irons
Administrative Division.   *   .'
Willis E. Gresham
Reviewer
Robert S. Trottl
First Assistant.
John Ben Shepperd
Attorney General

                                    .'




            .